                                        Case 3:19-cv-07918-WHA Document 95 Filed 09/15/20 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   GERRIE DEKKER, et al.,
                                   8                  Plaintiffs,                            No. C 19-07918 WHA

                                   9           v.

                                  10   VIVINT SOLAR, INC., et al.,                           ORDER DENYING STAY AND
                                                                                             AMENDING CASE MANAGEMENT
                                  11                  Defendants.                            SCHEDULING ORDER
                                  12
Northern District of California
 United States District Court




                                  13        Defendants move to further delay the portion of this case which has only come back
                                  14   before the undersigned due to defendants’ own delay. The motion to stay is DENIED.
                                  15        A prior order stated the facts herein (Dkt. No. 47). In brief, plaintiffs sued Vivint for
                                  16   unfair business practices relating to Vivint’s installation of solar panel systems on consumers’
                                  17   homes. A March 24 order granted Vivint’s motion to compel most plaintiffs to arbitrate,
                                  18   denied the motion to compel plaintiff Bautista to arbitrate because the language barrier
                                  19   prevented formation, and denied Vivint’s separate motion to dismiss plaintiff Dekker’s
                                  20   complaint. After the relevant plaintiffs filed arbitration complaints, Vivint failed to timely pay
                                  21   its share of the filing fees. So an August 14 order held Vivint in default and brought plaintiffs
                                  22   Barajas, Rogers, Hulsey, Piini, and Hilliard back into this Court. Vivint appealed that order,
                                  23   and now moves to stay the proceedings against those plaintiffs.
                                  24        A stay issues at the Court’s discretion and not by right, even where irreparable injury
                                  25   looms. We consider: (1) whether the stay applicant is likely to succeed on the merits or has at
                                  26   least raised substantial questions; (2) whether the applicant will be irreparably injured absent a
                                  27   stay; (3) whether issuance of the stay will substantially injure the opposing parties; and (4)
                                  28   where the public interest lies. Our court of appeals employs a sliding scale; a stronger showing
                                        Case 3:19-cv-07918-WHA Document 95 Filed 09/15/20 Page 2 of 2




                                   1   on one element may offset a weaker showing on another. Nken v. Holder, 556 U.S. 418, 426

                                   2   (2009); Leiva-Perez v. Holder, 640 F.3d 962, 964, 967–68 (9th Cir. 2011).

                                   3         The first and fourth factors balance. Plaintiffs concede that Vivint’s appeal of the order

                                   4   holding it in default of arbitration raises serious legal questions. Nevertheless, the public

                                   5   interest does not favor a stay here. Though the federal policy in favor of judicial efficiency

                                   6   favors arbitration, public policy also favors parties performing their contractual obligations, or

                                   7   more specifically, it favors arbitration clause drafters timely paying their arbitration filing fees.

                                   8   See, e.g., Cal. Code of Civ. Proc. § 1281.97.

                                   9         So the propriety of a stay turns on the balance of the equities. Vivint argues that if this

                                  10   case proceeds to trial in February 2021 as scheduled, and then it wins on appeal, the time and

                                  11   resources spent litigating here will have been wasted. Plaintiffs argue that the financial

                                  12   penalties Vivint hangs over their heads threaten their homes and livelihoods. COVID-19
Northern District of California
 United States District Court




                                  13   displaces both of these arguments. This case cannot proceed to trial for the foreseeable future.

                                  14   There will be no use in hurrying toward expert reports and dispositive motions, only to sit back

                                  15   and wait for a trial date. Thus the harm Vivint fears will not come to pass, however plaintiffs,

                                  16   for better or worse, must wait for relief.

                                  17         In the interim, however, this case will not simply pause. Though the scope of discovery

                                  18   in this forum may exceed that in arbitration, any discovery taken here can easily be used in

                                  19   arbitration. This order commits the pace of this discovery to the parties’ good faith

                                  20   negotiation.

                                  21         Vivint’s motion to stay is DENIED. For now, however, all remaining deadlines (including

                                  22   the September 24 hearing) are VACATED. A further case management conference is SET FOR

                                  23   APRIL 22, 2021 AT 11:00 A.M. Vivint may renew its motion to stay then.

                                  24        IT IS SO ORDERED.

                                  25   Dated: September 15, 2020.

                                  26
                                                                                                WILLIAM ALSUP
                                  27                                                            UNITED STATES DISTRICT JUDGE
                                  28
                                                                                        2
